Citation Nr: 1513603	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-14 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from February 1964 to April 1967.  

This matter comes before the Board of Veterans' appeals (Board) on appeal from a rating decision dated September 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In November 2013, the Board remanded the claims for further evidentiary development.  The directed development was completed and, as such, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). The VA Appeals Management Center (AMC) continued the previous denials in an August 2014 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.  


FINDINGS OF FACT

1.  The Veteran does not currently have a diagnosis of PTSD. 

2.  The competent and credible evidence of record shows that the Veteran's acquired psychiatric disability, other than PTSD, to include adjustment disorder and depressed mood, is not related to his period of active military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by letter in October 2010.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, private treatment records, and VA treatment records have been obtained.

The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  Of note, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  The Board acknowledges that the Veteran's claim was remanded for an additional examination in 2013, based in part on a finding that the September 2011 VA examination was of reduced probative value.  However, since that time, an additional medical opinion of record was obtained that fully considered the Veteran's contentions and medical history, and provided a well-reasoned and well-supported opinion.  As such, the Board is satisfied that an adequate examination was provided.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

Merits

The Veteran submitted a claim seeking service connection for an acquired psychiatric disorder to include PTSD in September 2010.  He alleged that he had PTSD as a result of exposure to several in-service stressors.  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498 (1995); 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) and the Diagnostic and Statistical Manual of Mental Disorders, (DSM); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

At the outset, with regard to the first element necessary for a grant of service connection for PTSD, the Board notes that the Veteran does not have an Axis I  diagnosis of PTSD.  In September 2011, the Veteran was afforded a VA examination, and the examiner indicated that the Veteran did not meet the diagnostic criteria for PTSD; instead, he was diagnosed with adjustment disorder and depressed mood.  At that examination the Veteran reported stressors of witnessing the drowning of crew members who were caught in an under-tow, unloading wounded soldiers and dead bodies, and witnessing people drown when their landing craft sunk while being unloaded.  The examiner noted that the stressors themselves were adequate to support a diagnosis of PTSD, and that the Veteran suffered from some PTSD like symptoms such as difficulty falling asleep and efforts to avoid activities that reminded him of the in-service incident, but that these symptoms alone did not cause the Veteran clinically significant distress or impairment in social, occupational or other important areas of functioning.  The examiner therefore declined to diagnose the Veteran with PTSD.  The examiner also noted that the Veteran's stressors were not related to his fear of hostile military or terrorist activity because the Veteran was not under immediate threat during the incidents in-service.  The examiner opined that the Veteran's adjustment disorder with depressed mood was not related to military service, but rather that it was due to a sad mood since retiring and having his house full of grandchildren when his daughter moved back home.  

In compliance with a November 2013 Board remand, a VA examination was conducted in December 2013.  The examiner reported that the Veteran did not have any mental disorder diagnosis.  It was indicated that the Veteran identified the same stressors as he did during his examination in September 2011.  Overall, it was concluded that he was highly functional and well adjusted, and that his mental health needs appeared to be minimal.  

In April 2014, an addendum medical opinion was provided indicating that based on review of the Veteran's claims file, there was nothing additional in the record to suggest that the Veteran met the full criteria for PTSD.  The symptoms that he had at the time of the examination did not seem to cause significant clinical impairment in any area of his life as shown in previous evaluations.  

Another addendum to the above examination was provided in July 2014.  The examiner reported that the Veteran's records, prior examination and CPRS records were reviewed.  It was opined that it was less likely than not that the Veteran's adjustment disorder is related to his military service.  At the more recent VA examination of December 2013, the Veteran received no mental disorder diagnosis.  In the July 2014 addendum, the examiner explained that while the Veteran experienced negative events while in-service, and experienced some mild discomfort from time to time, none of that was severe enough to make an actual impact on his life and functioning.  Thus, since his symptoms were not functionally impairing, he received no diagnosis.  In addition, it was noted that since he was not diagnosed with adjustment disorder in his most recent examination, it is likely that this mental health issue has since resolved itself.  

VA treatment records have also been reviewed, but there is no suggestion in these records that the Veteran has an acquired psychiatric disability as a result of his military service.

The Board takes note of the Veteran's own statements regarding his change in mood since service specifically in his October 2011 notice of disagreement.  It also takes note of his daughter's lay statement in October 2011, asserting that she is certain her father has PTSD.  The Board readily acknowledges that the Veteran, along with his family and friends, are competent to report his symptoms of depression, or observations thereof, since he was discharged from military service.  The Veteran himself is equally competent to identify stressful events that occurred during military service.  However, there is no indication that either the Veteran or his daughter is competent (meaning medically qualified) to diagnose a psychiatric disorder, such as PTSD, and relate it to in-service stressful events.  While lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, PTSD falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Neither the Veteran, nor his daughter, has been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that they have received any special training or acquired any medical expertise in evaluating psychiatric disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  The identification and classification of a psychiatry disorder is also a medical determination.  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Based on the above findings, the Veteran's claim for service connection for an acquired psychiatric disorder to include PTSD and adjustment disorder with depressed mood must be denied.  

As such, the Veteran's claim for service connection for an acquired psychiatric disorder is denied.  


ORDER

Service connection for an acquired psychiatric disability, to include PTSD is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


